DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/21 has been entered.

Summary of Amendments
Claims 1, 8 and 10 are amended.
Claims 2-7, 9 and 11-13 have been previously presented.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/21 was filed after the mailing date of the Notice of Allowance on 06/25/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 8 and 10, though von Grunberg et al.(US 2014/0179997) teaches digital surgical three-dimensional representations of anatomical regions (0011 lines 1-7 and 0028 lines 1-11), von Grunberg et al. fails to teach a first light source configured to emit a first pattern of structured light at a first wavelength; a second light source configured to emit a second pattern of structured light at a second wavelength, wherein the second wavelength is different than the first wavelength; an image sensor configured to detect the first pattern of structured light and the second pattern of structured light on an anatomical structure; and a control circuit configured to: receive first imaging data from the image sensor, wherein the first imaging data is indicative of an outer surface contour of the anatomical structure from the first pattern of structured light; receive second imaging data from the image sensor, wherein the second imaging data is indicative of a subsurface contour of the anatomical structure from the second pattern of structured light; and generate a three-dimensional digital representation of the anatomical structure including the outer surface contour and the subsurface contour. Therefore, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699